    4:18-cb-03007-CRZ Doc # 20 Filed: 05/11/20 Page 1 of 2 - Page ID # 42



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA

                 Plaintiff,                            4:18CB3007

     vs.
                                                          ORDER
JESSE J. SONNIER,

                 Defendant.



     Upon the defendant's oral motion to continue making installment
payments, and for good cause shown:

     IT IS ORDERED:

     1)    Defendant is permitted to continue making installment payments to
           complete the total collateral amount due of $1040.00. (A balance of
           $530.00 is due on violation W0800374 and a balance of $510.00 is
           due on violation W0800375.) Payments of $200.00 each shall be
           due June 1, 2020, and continue monthly until paid in full.

     2)    No interest, penalties, or additional fees will accrue on the amount
           due during the three months the installment payments are being
           made.

     3)    If payment is not made in full, Defendant is ordered to appear at
           8:30 a.m. on November 5, 2020 before the undersigned magistrate
           judge in Courtroom 2, United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska to show
           cause why a bench warrant should not be issued for the defendant’s
           arrest for failure to pay the violation .
4:18-cb-03007-CRZ Doc # 20 Filed: 05/11/20 Page 2 of 2 - Page ID # 43




4)    The clerk shall forward a copy of this Order to the Central Violations
      Bureau.

 May 11, 2020.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
